UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7548


FRANK MICHAEL NEFF,

                Plaintiff - Appellant,

          v.

SERGEANT STEVEN; CHAPLAIN HANCOCK; WARDEN; SERGEANT GATES;
SERGEANT HAASI; LIEUTENANT ELLIOTT,

                Defendants – Appellees,

          and

PRISON,

                Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-00718-RDB)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank M. Neff, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank   Michael    Neff   appeals   the    district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                   We

have     reviewed   the    record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Neff v. Steven, No. 1:14-cv-00718-RDB (D. Md. Oct. 10,

2014).     We deny Neff’s motion in which he requests that the

court not dismiss his case, and we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2